 

EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

 

 

LINDSAY CORPORATION

MANAGEMENT INCENTIVE PLAN (MIP)

2019

Plan Year

 

 

 

 

 

 

 

 

 

 

____________________________

Vice President - HR/Date

 

                                                                            ________________________

                   Chief Financial Officer/Date

 

________________________

Chief Executive Officer/Date

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

1.Purpose1

2.Definitions1

3.Effective Date2

4.Eligibility for Participation2

5.Enrollment in the Plan2&3

6.Determination of Target Payout Levels3&4

7.Basis of Awards4,5,&6

8.Changes in Employment Status7&7

9.Administration7

10.  Attachments.…….8

 

 

 

--------------------------------------------------------------------------------

 

1.Purpose

 

The purpose of the Management Incentive Plan (the “Plan”) is to:

 

 

•

Encourage performance consistent with the Company’s business strategy.

 

 

•

Focus on near-term performance results as well as progress toward the
achievement of long-term objectives.


 

•

Strengthen the link between performance and pay by delivering awards based on
measurable corporate and individual goals.

 

 

2.Definitions

 

The terms used in this Plan have the meanings set forth below.

 

 

A.

“Company” shall mean Lindsay Corporation.

 

 

B.

“Committee” shall mean the Human Resources and Compensation Committee of the
Company’s Board of Directors.

 

 

C.

“Financial Performance Component” shall mean the portion of a Participant’s Plan
award that is based on the Company’s and specific Market financial performance
as defined in Section 7B.

 

 

D.

"Named Executive Officers" shall mean the executives of the Company listed in
the Executive Compensation section of the Company’s Proxy Statement, other
executive officers of the Company for SEC reporting purposes and any other
elected officers.

 

 

E.

“Participant” shall mean a key employee eligible for awards under the terms
outlined in Section 4 of this Plan.

 

 

F.

“Plan” shall mean Lindsay Corporation Management Incentive Plan.

 

G.

“Strategic Goal Performance Component” shall mean the portion of a Participant’s
Plan award that is based on Company performance relative to certain strategic
goals established in accordance with Section 7C.

 




 

         1

--------------------------------------------------------------------------------

 

3.Effective Date

 

The Plan shall be effective as of September 1, 2018 and will be in effect for
the 2019 bonus year.  The 2019 bonus year is defined as September 1, 2018
through August 31, 2019.

 

 

4.Eligibility for Participation

 

 

A.

Participation in the Plan is limited to individuals in positions which have
significant responsibility for and impact on the Company’s corporate
performance.

 

 

B.

Only the Named Executive Officers are eligible to be considered for
participation in the Plan.  

 

 

C.

Participation in the Plan does not guarantee or entitle any employee to
participate in any bonus plan enacted in the future.  Participation in the Plan
at any target bonus level does not guarantee or entitle any employee to be
eligible to participate at any similar target bonus level in any bonus plan
which may be enacted in the future.

 

 

5.Enrollment in the Plan

 

 

A.

Initial Enrollment


At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:


i.Plan Participants will participate in the Plan at the target percentage set
forth opposite his or her name on Exhibit A.

 

ii.The Company’s Chief Executive Officer will review the participant list and
projected bonus costs of enrolled employees with the Committee.  The Committee
provides final approval on the aggregate potential cost of the Plan.

 

 

B.




 

         2

--------------------------------------------------------------------------------

 

 

Mid-year Enrollment


When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

 

i.Prior to the commencement of the recruiting or promotion process, the hiring
manager consults with Human Resources to determine the position’s eligibility
for participation in the Plan and the recommended target bonus amount.


ii.Offer letters indicating bonus Plan participation and target bonus award
opportunities to new hires and/or promoted employees must be reviewed by the CEO
or, in the case of a Named Executive Officer, by the Committee.  Target bonus
recommendations must be approved before communication to a prospective
Participant.  Generally, employees hired or promoted during the fourth quarter
2019 are not eligible to participate in the 2019 Plan.

 

 

6.Determination of Target Payout Levels

 

 

A.

Incentive awards will be calculated as a percentage of the Participant’s annual
base salary received during the Plan year, provided that annual base salary
increases which are made during the first quarter of the Plan year will be
treated for purposes of calculating a Participant’s bonus as if they had been
made at the beginning of the Plan year.  The impact of promotions or other
adjustments to base pay made after the annual pay adjustment noted above will be
prorated for the time in effect.  While award amounts will vary based on the
range of award opportunity and an assessment of individual performance results,
the target award opportunities for each Participant are set forth opposite his
or her name on Exhibit A.  Actual participation is subject to approval by the
CEO and by the Committee.  Actual participation is based on an assessment of the
individual's position impact on the organization.

 

 

B.

If a Participant’s Plan target award opportunity (Target % of Salary as set
forth above) changes due to promotion into a grade level with a higher target
bonus, the Participant’s bonus will be calculated based on his or her annual
salary during the Plan year and a pro-rated bonus award.  The pro-rated bonus
award will reflect the portion of the Plan year spent in each grade level (e.g.,
26 weeks at 40% and 26 weeks at 50%).  In evaluating the performance of
Participants who change positions during the Plan year, consideration will be
given to the length of time and results in each position.  Actual award
decisions will be made by the CEO or, in the case of a Named Executive Officer,
by the Committee.  Generally, fourth quarter promotions will not result in an
increase in a Participant’s target award opportunity.


 

C.

Examples of various award calculations are included with this Plan document as
Attachment A.


 

         3

--------------------------------------------------------------------------------

 

 




 

D.

The Committee will determine the award payments to the Named Executive Officers.


 

E.

Award payments will be calculated on an annual basis and paid in accordance with
the Company’s normal payroll cycle.  Payments will be made within 75 days
following the Plan year.  The payment date may be changed at any time and for
any reason at the discretion of the CEO, or in the case of a Named Executive
Officer, with approval of the Committee, but may not be later than March 15
following the end of the Plan year for which the award is paid.


 

7.Basis of Awards

 

 

A.

Measurable performance objectives for each Plan Participant will be established
at the beginning of the Plan year (or at mid-year for mid-year hires or newly
eligible employees).  In 2019, consideration will be given to:


i.Financial Performance Component:  Company and Market financial performance vs.
Plan performance objectives in accordance with Section 7B.

ii.Strategic Goal Performance Component:  Company performance relative to
strategic goals established in accordance with Section 7C.

iii.Financial and Strategic Goal Performance Components will be added to reach a
Participant’s total bonus. The relative weighting between these Components for
each Participant is set forth opposite his or her name on Exhibit A.

 

 

B.

At the beginning of the Plan year, the objectives for the Financial Performance
Component are identified and approved by the Committee and are set forth on
Exhibit B.

i.Recommended award amounts may range from 0 - 200% of the Financial Performance
Component of the Participant’s target award, based on performance.  

ii.Percentages between the threshold, intermediate, target, and maximum award
will be interpolated.

iii.In the event of an acquisition, actual results for the selected financial
performance metrics (e.g., revenue, operating margin) will be adjusted by
subtracting the Board-approved business case for each acquisition for purposes
of award payout calculations, unless the Committee approves a modification to
include any such items.  Transaction costs associated with any acquisition shall
be added back to profitability.

iv.In the event of a divestiture, actual results for the selected financial
performance metrics will be adjusted by including the Board-approved budget

 

         4

--------------------------------------------------------------------------------

 

(and removing actual performance results) for each divestiture for purposes of
award payout calculations, unless the Committee approves a modification to any
such items.  If a planned divestiture is not included in the budget, its
financial performance metrics will not be included in the calculation of the
Financial Performance Component if the divestiture is not complete by the end of
the fiscal year. Transaction costs associated with any divestiture shall be
added back to profitability.  

v.Award payout calculations shall exclude the positive or negative impact of any
adjustments to the accrual for environmental remediation liability or unbudgeted
expenses related to the existing contamination at the Lindsay facility as
disclosed in the Company’s SEC filings.

vi.Award payout calculations shall be adjusted to remove Project Foundation
consulting fees from the resulting operating margin calculation which were not
included in the annual budget.

vii.Award payout calculations may be adjusted for any items of gain, loss or
expense (i) from non-cash impairments; (ii) related to loss contingencies
identified in the Company’s 10-K; (iii) that are unusual in nature or infrequent
in occurrence; (iv) related to the disposal of a segment of a business; or
(v) related to a change in accounting principle. The Plan also permits
adjustments to remove the effects of changes in the tax law.

 

 

C.

At the beginning of the Plan year, the objectives for the Strategic Goal
Performance Component are identified and approved by the Committee and are set
forth on Exhibit B.  

 

i.Objectives under the Strategic Goal Performance Component may be linked to
team-based goals, if appropriate.

 

ii.Recommended award amounts may range from 0% - 200% of the target amount under
the Strategic Goal Performance Component.  Recommended award amounts will be
based on an assessment of the Participant or Company’s performance, as
applicable, relative to objectives established under the Strategic Goal
Performance Component as set forth on Exhibit B.

 

iii.The “Payout (as % of Target Individual Performance Component)” represents
the payout relative to target award for the Strategic Goal Performance Component
of the Plan.

 

8.Changes in Employment Status

 

 

A.

Participants who cease to be employees of the Company during the Plan year will
not be eligible to receive an award.  Only active employees on the date that the
bonus is paid will be eligible to receive an award.  Any exceptions will require
the approval of the CEO, or in the case of a Named Executive Officer, the
Committee.

 

 

         5

--------------------------------------------------------------------------------

 

 

B.

In the event that a Participant transfers out of an eligible position into an
ineligible position within the Company, the employee may be eligible for a
prorated bonus award based upon the approval of the CEO, or in the case of a
Named Executive Officer, the Committee.


 

C.

In all cases awards will be calculated and paid according to the provisions in
Sections 6 and 7 of this Plan document.

 

9.Administration

 

 

A.

General authority for Plan administration and responsibility for ongoing Plan
administration will rest with the Committee of the Company’s Board of
Directors.  The Committee has sole authority for decisions regarding
interpretation of the terms of this Plan.

 

 

B.

The Company reserves the right to amend or change the Plan in whole or in part
at any time during the Plan year.  Amendments to the Plan require the approval
of the Committee.

 

 

C.

Participation in the Plan does not constitute a contract of employment nor a
contractual agreement of payment.  It shall not affect the right of the Company
to discharge, transfer, or change the position of a Participant.  The Plan shall
not be construed to limit or prevent the Company from adopting or changing, from
time to time, any rules, standards or procedures affecting the Participant’s
employment with the Company or any Company affiliate, including those which
affect bonus payouts.

 

 

D.

If any provision of this Plan is found to be illegal, invalid or unenforceable
under present or future laws, that provision shall be severed from the Plan.  If
such a provision is severed, this Plan shall be construed and enforced as if the
severed provision had never been part of it and the remaining provisions of this
Plan shall remain in full force and effect and shall not be affected by the
severed provisions or by its severance from this Plan.  In place of any severed
provision there shall be added automatically as part of this Plan a provision as
similar in terms to the severed provision as may be possible and be legal, valid
and enforceable.

 

E. This is not an ERISA plan.  This is a bonus program.




 

         6

--------------------------------------------------------------------------------

 

ATTACHMENT A

Award Calculation Guidelines

 

The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2019 Plan year.  Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary.  Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Committee.

 

Full Year Participation

Mid-Year Promotion

 

Strategic Goal Performance Score:100Financial Performance Score:100.00%

 

 

Strategic Goal Score100Total Incentive Plan %40%% Strategic to Total Incentive
Plan Participation20%Base Salary$150,000Strategic Goal Performance Payout$12,000

 

Financial Score100%Total Incentive Plan %40%% Financial to Total Incentive Plan
Participation80%Base Salary$150,000Financial Performance Payout$48,000Incentive
Amount$60,000Time Period (weeks)52Proration Factor1Prorated Payout for Time
Period$60,000

 

 

Strategic Goal Performance Score:100Financial Performance Score:100.00%

 

Pre-Promotion Calculation

Strategic Goal Score100Total Incentive Plan %40%% Strategic to Total Incentive
Plan Participation20%Base Salary$150,000Strategic Goal Performance Payout$12,000

 

Financial Score100%Total Incentive Plan %40%% Financial to Total Incentive Plan
Participation80%Base Salary$150,000Financial Performance Payout$48,000Incentive
Amount$60,000Time Period (weeks)26Proration Factor0.5Prorated Payout for Time
Period$30,000

 

 

 

 

 

Post Promotion Calculation

Strategic Goal Score100Total Incentive Plan %50%% Strategic to Total Incentive
Plan Participation20%Base Salary$200,000Strategic Goal Performance Payout$20,000

 

Financial Score100%Total Incentive Plan %50%% Financial to Total Incentive Plan
Participation80%Base Salary$200,000Financial Performance Payout$80,000Incentive
Amount$100,000Time Period (weeks)26Proration Factor0.5Prorated Payout for Time
Period$50,000

 

Total Prorated Incentive Amount                        $80,000

Partial Year Participation

 

Strategic Goal Performance Score:100Financial Performance Score:100.00%

 

Strategic Goal Score100Total Incentive Plan %40%% Strategic to Total Incentive
Plan Participation20%Base Salary$150,000Strategic Goal Performance Payout$12,000

 

Financial Score100%Total Incentive Plan %40%% Financial to Total Incentive Plan
Participation80%Base Salary$150,000Financial Performance Payout$48,000Incentive
Amount$60,000Time Period (weeks)30Proration Factor0.576923Prorated Payout for
Time Period$34,615

 

 

 

 

 

         7

--------------------------------------------------------------------------------

 

**The appendix that includes Financial Performance and Strategic Goal Component
Elements and Weighting for Fiscal Year 2019 constitutes confidential information
and has been omitted from this filing.  This appendix has been filed separately
with the Securities and Exchange Commission.**

 

 

         1